Citation Nr: 0811163	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-38 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected asthma.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted an increased rating of 20 percent 
for service-connected lumbosacral strain and continued the 10 
percent rating for service-connected asthma.  In a January 
2005 rating decision, the RO granted an increased rating of 
30 percent for service-connected asthma.  In November 2005, 
the RO granted a 40 percent rating for service-connected 
lumbosacral strain, effective October 2005.  In July 2007, 
the RO granted an effective date of December 2003 for the 40 
percent rating for service-connected lumbosacral spine.

In September 2005, the veteran withdrew his claim for an 
increased rating for allergic rhinitis.  See 38 C.F.R. 
§ 20.204.  


FINDINGS OF FACT

1.  The veteran's asthma is manifested by symptoms requiring 
daily inhalational or oral bronchodilator therapy, but does 
not show FEV-1 of 40 to 55, FEV-1/FVC of 40 to 55 percent, 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic corticosteroids.

2.  The veteran's service-connected lumbosacral sprain is not 
productive of ankylosis nor does she experience 
incapacitating episodes related to intervertebral disc 
syndrome having a total duration of at least 6 weeks during 
the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for asthma are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2007).

2.  The criteria for a disability rating in excess of 40 
percent disability rating for lumbosacral sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Asthma

The veteran's asthma is currently assigned a 30 percent 
disability rating pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6602.  Under those criteria, a 30 percent evaluation is 
warranted for bronchial asthma where asthma is manifested by 
FEV-1 of 56-70 percent predicted, or; FEV-1/FVC of 56-70 
percent; or, daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.  An 
evaluation of 60 percent requires FEV-1 of 40-55 percent 
predicted; or, FEV-1/FVC of 40-55 percent; or, at least 
monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence does not show that a 
rating in excess of 30 percent is warranted.  Results of 
pulmonary function testing performed during the appellate 
period did not meet the criteria for a 60 percent rating.  
The lowest pulmonary function test results were FEV-1 of 92 
percent predicted and FEV-1/FVC of 62 percent, which do not 
satisfy the criteria for 60 percent, which require FEV-1 of 
40-55 percent predicted; or, FEV-1/FVC of 40-55 percent.  In 
addition, the record shows that the veteran's asthma has 
essentially necessitated the use of daily inhalational or 
oral bronchodilator therapy.  Her asthma has not necessitated 
at least monthly visits to a physician for required care of 
exacerbations or at least three courses of systemic 
corticosteroids yearly.  Therefore, a higher disability 
rating for the veteran's asthma is not warranted.


B.  Lumbosacral sprain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran's arthritis of the lumbar spine has been rated as 
40 percent disabling under Diagnostic Code 5237.  Back 
disabilities are evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes; otherwise, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.


Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

In order to meet the criteria for a higher (50 percent) 
rating under the general formula, the evidence must show, or 
more nearly reflect, unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  The evidence, however, does not show that the 
veteran's spine is ankylosed, either favorably or 
unfavorably.  During the February 2004 and October 2005 
examinations, the veteran's range of motion for the 
thoracolumbar spine was 30/20 degrees forward flexion, 
respectively, 10 degrees extension, 10 degrees lateral 
flexion bilaterally, and 20 degrees lateral rotation 
bilaterally.  However, during the September 2006 VA 
examination, the veteran's range of motion was reported as 
normal with no pain.  Therefore, a higher rating is not 
available based on limitation of motion as there is no 
ankylosis shown throughout the appeals period.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
veteran's limitation of motion of the lumbar spine does not 
currently meet the criteria for a 40 percent rating under 
Diagnostic Code 5237.  See September 2006 VA examination.  
The evidence of record, including VA examinations dated 
February 2004, October 2005, and September 2006, does not 
show that the veteran's limitation of motion of the lumbar 
spine resulting from pain or functional loss is of the 
severity to warrant a higher rating, as the pain and 
functional loss do not result in or approximate ankylosis of 
the spine.  

The criteria for Diagnostic Codes 5235 to 5243 also require 
evaluating associated neurologic abnormalities separately.  
The medical evidence of record shows that the veteran had 
paresthesias in her legs with no pain.  However, the veteran 
underwent several neurological studies, which consistently 
showed no neurological abnormalities.  See VA treatment 
records dated October 2004, June 2005, January 2006; VA 
examinations dated February 2004, October 2005, September 
2006; private treatment records from the Spine, Neurosurgical 
and Rehabilitation Center dated December 2003.  Therefore, 
the objective medical evidence does not shows additional 
neurological abnormalities to warrant separate ratings.

The rating criteria for the lumbar spine also provide for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  The veteran was diagnosed as having mild 
degenerative disc disease during the February 2004 VA 
examination.  However, in order to receive a higher rating 
for intervertebral disc syndrome, the veteran would have to 
have incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The record shows 
that the veteran has only had three incapacitating episodes 
lasting 2 to 4 days over the course of a year.  See October 
2005 VA examination.  Therefore, a higher rating under these 
criteria is not met.

C.  Conclusion

The veteran's and others' lay statements as to the frequency 
and severity of her symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board does not find 
evidence that the veteran's asthma or lumbosacral strain 
should be increased for any separate periods based on the 
facts found during the whole appeal period.  The evidence of 
record in connection with these claims supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The Board has considered whether the veteran's claims should 
be referred for a rating based on considerations outside the 
schedular rating criteria.  However, the evidence does not 
show that the service-connected disabilities have presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Although the evidence shows some limitations due to the 
service-connected asthma and lumbosacral strain, there is no 
evidence that the nature and severity of these symptoms are 
beyond what is contemplated by the applicable criteria.

For the reasons stated above, the preponderance of the 
evidence is against higher ratings for the veteran's asthma 
and lumbosacral strain.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2004.  Additional notice was 
provided in the April 2006 supplemental statement of the 
case.  The claims were subsequently readjudicated in January 
2007 and March 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim for TDIU and 
the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

None of the notice letters, however, fully discussed the 
criteria for an increased rating, thus, the duty to notify 
has not been satisfied with respect to VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication of the claims decided herein.  In her statements 
in support of her claims, the veteran mentioned medical 
records that were being sent, which indicate actual knowledge 
of the evidence needed to substantiate the claims, of the 
right to submit additional evidence and the availability of 
additional process.  In addition, the veteran's accredited 
representative submitted written arguments in August 2006, 
June 2007, September 2007, and February 2008, which 
demonstrated actual knowledge of the legal requirements of 
the claims.  

As actual knowledge of the evidence necessary to substantiate 
the claims has been demonstrated and the veteran, or those 
acting on her behalf, has had a meaningful opportunity to 
participate in the development of her claims, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  see 
Vazquez-Flores v. Peake, 22 Vet. App. at 49.    

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of the disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected asthma is denied.

Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbosacral strain is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


